UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6643



TIMOTHY ROYAL KING,

                                           Petitioner - Appellant,

          versus


ROBERT SMITH, Superintendent; ATTORNEY GENERAL
OF NORTH CAROLINA,

                                           Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-440-5-BR)


Submitted:   June 23, 2004                  Decided:   July 9, 2004


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Royal King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Timothy     Royal King seeks to appeal the district court’s

denial of his Fed. R. Civ. P. 60(b) motion to reconsider judgment.

An appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability.       28 U.S.C. § 2253(c)(1) (2000).       The denial of a

Rule 60(b) motion is the final order in a habeas proceeding and

thus requires a certificate of appealability for appeal.               Reid v.

Angelone,        F.3d      ,    2004 WL 1119646, at *2-*5 (4th Cir. May

19, 2004) (No. 03-6146).         A certificate of appealability will not

issue   absent    “a    substantial     showing   of   the    denial    of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).    A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).

            We have independently reviewed the record and conclude

that King has not made the requisite showing. Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                     - 2 -
        DISMISSED




- 3 -